Lundberg Stratton, J.,
concurring.
{¶ 107} I join the majority’s opinion but write to add that we struggle constantly with the issue of when a defendant’s childhood is so horrific that it militates against the death penalty. In reading this record, one cannot imagine a more terrible, depraved, and damaging childhood than that which the defendant suffered. He was victimized constantly as a child. The only skills taught him by the adults in his life were how to commit crimes and how to abuse drugs. All his siblings are now in prison, none being able to rise above their doomed childhood. If these facts don’t present a case in which mitigation finally outweighs the aggravating circumstance, then I can imagine no fact pattern that would. While it still in no way justifies the brutal murder, his terrible childhood does militate against the death penalty and in favor of a life sentence. Therefore, I respectfully join in the majority’s decision to remand this cause for resentencing.